                          Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 1 of 20
'

                                           UNITE D STA TES DISTR ICT COUR T
                                          SOUT HERN DISTR ICT OF NEW YORK



            '1lffM E ot_ A L Lo l ) s (-J-
           3 b &" c A-t<, M Af0 RO , S: e)''-' fu0            E c11'W7'      20-cv-3757
             Write the full name of each plaintiff ., N I z. ~ 0
                                                                 3  __  CV _ _ _ _ __
                                                                                 if one has been
                                                                                (Include case number
                                                                                assigned )


               \'\.t '-( f A- -against-           Do you want a jury trial?
                                                               □ No
             N ~ YO/< I< /JOWl?ll e-urn~ol't
                                                      ~es


             IZ 5 fl1 •MA } s y.
              lD c-f-) ,E f?lt ttiv ~1 N y / o{; o I
             Write the full name of each defendant. The names listed
             above must be identical to those contained in Section I.
                                                                                                        1

    (!)                           l,~ Ny ff+ f ECE--1 Ve:: c; FE- i>~ L
          rJ T/J FoRMA-1,ouJ f £ERIMI NATI ON COM PLAI NT
                            EMPL OYM ENT DISC                 Fut\Jtv j ,J                                                               9
                                                             NOTICE
                                                                                                  , papers filed with
                The public can access electronic court files. For privacy and security reasons
                                                                                              y numbe r or full birth
                the court should therefo re not contain: an individual's full social securit
                                                                                                   l accoun t numbe r. A
                date; the full name of a person known to be a minor; or a comple te financia
                                                                                             the year  of an individu al's
                filing may include only: the last four digits of a social security numbe r;
                                                                                                    . See Federal Rule
                birth; a minor's initials; and the last four digits of a financial accoun t number
                of Civil Procedure 5.2.




                ~ & - /J ,;i 7t-"                  I    11-- Mel+ cO 1\t-{ <;,. '\)                     0 (_ ,J H..   s,_J    ~
                   frlo rv ~ cut' TH fH-E ~Ec ~tJ 1'C A 1, y ~ '(-~                                                          cJ t0   E

                     To S ft-G '-(.)                   f'11       S    1G; f\J A--nJ (1£-           .   l#f=cf ~ /)tc
                          s mV/tZ- .                n-tft,JJ<~


           Rev. 1/24/19
              Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 2 of 20



   I.      PARTIES

   A. Plaintiff Information
   Provide the following information for each plaintiff named in the complaint. Attach additional
   pages if needed.



   First Name
                                     k. ·                      fl.LL Ql) ~             H
                                   Middle Initial           Last Name



  Street Address

                                                                              IZ~o~
  County, City                                      State                      Zip Code

  73'2.-7 6~- (o ~ o                                A-HME O.ALLousH 11<=' ~ HfhLccrM..
 Telephone Number

 B. Defendant Information
                                                                                  ,
                                                    Email Address (if available) / .
                                                                                 .(


  To the best of your ability, provide addresses where each defendant may be served. If the
  correct information is not provided, it could delay or prevent service of the complaint on the
 defendant. Make sure that the defendants listed below are the same as those listed in the
 caption. (Proper defendants under employment discrimination statutes are usually employers,
 labor organizations, or employment agencies.) Attach additional pages if needed.
                                                                                             A
Defendant 1:        N fu.J
                    Name
                               yofl -t. {20LUkl<.. fH J,71() fLl TS(
                           ( z  1 HftttJ ~ y;
                    Address where defendant may be served       (
                       w ttlre= f/&,v{ /Jy                I00 o
                    County, City                            State                 Zip Code


Defendant2:      ,Vt_________________________
                   Name


                   Address where defendant may be served


                   County, City                             State                 Zip Code




                                                                                             Page2
            Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 3 of 20




Defendant 3:     rJ /fr
                     Name


                     Address where defendant may be served


                                                       State              Zip Code
                     County, City


II.         PLACE OF EMPLOYMENT
The address at which I was employed or sought employment by the defendant(s) is:
      NE w          'to/LIL 1Oe wEO                 r+-u TH<:Jfl. ,'rt(
Name                        Q


      t ,z---;      /11 /ti ,rJ £,:
Address


County, City
            w H-(Tc             eLrn't0~      I    Ny           1 o Go (
                                                                      Zip Code


III.        CAUSE OF ACTION

A. Federal Claims
This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):
        □    Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
             employment discrimination on the basis of race, color, religion, sex, or national
             origin
              The defendant discriminated against me because of my (check only those that
              apply and explain):

                 □ race:
                 □ color:
                 □ religion:
                 □ sex:
                 □ national origin:




                                                                                          Page3
                Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 4 of 20




           □ 42 U.S.C. § 1981, for intentional employment discrimination on the
                                                                                basis               of race
                   My race is:
          ~ Age Discr imina tion in Empl oyme nt Act of 1967, 29 U.S.C. §§ 621
                                                                               to              634, for
              emplo ymen t discrimination on the basis of age (40 or older )
                   I was born in the year:      l q ~'2-
          ~ Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796,
                                                                 for emplo ymen t
           discrimination on the basis of a disability by an emplo yer that
                                                                                      const itutes a
          progr am or activity receiving feder al financial assistance .LO
                                                         " My c 1:--t 1 , 1·s '1v"'1 1, c-A-/J     .:) '~
                                                                                                             Lc==-0
              My disability or perce ived disability is: 0 t-t Y ff c,, (u...N
                                                          , ..1- r-J __:::r-O (0..( c
                                                                                        ~ -L\Q S:i                 = - 11
                                                                                           ([ A- CC. , 0 C7'-"
     $- Amer icans with Disab ilities Act of 1990, 42 U.S.C. §§ 12101 to 12213
                                                                                               ~for ·               , f\(1 L;Y)
          emplo ymen t discrimination on the basis of a disab ility • I'-'\
                                                                                    j_ C- t-t,..! L I) , ~<:,./. 'D LS S r
                                                                             I    M1     'n L~ ~              ' '1   0      j
              My disability or perce ived disability is:                      ~ ,-.rE-c-fL. .;_, s \-\ 0 u (
                                                                                                          um         .r:tJ 7u/L'-f '-
                                                                                                         1) v E. TV , Cit fl--,-
    J:i( Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for                                    A--~c . \ 0 ~ l
         empl oyme nt discri minat ion on the basis of leave for quali fied
                                                                                      medi cal or famil y
         reaso ns - / DGtL             NY
                                        S           FM
                                                     LA -~o ~ \) \                    q  ,[f11- iOJ                 , '2. {t~~~
B. Other Claims
                        M y bv1         flo
                                          l{ E{L CJ;J rJc::.z,\ v6fL.5-0 ~ <;. t;.¥TtE-SSJ."
                                                                                                                    /k!: .5~
In addit ion to my feder al claim s listed above , I asser t claim
                                                                   s unde r:
    .¢_    New York State Hum an Rights Law, N.Y. Exec. Law§ § 290
                                                                                    to 297, for
           empl oyme nt discri minat ion on the basis of age, race, creed
                                                                                  , color, natio nal
           origin , sexua l orien tation , milita ry status , sex, disab ility, predi
                                                                                      sposi ng genet ic
           chara cteris tics, marit al status

   !J{ New York City Human Rights Law, N.Y. City Admin. Code§§ 8-101 to 131, for
          empl oyme nt discri mina tion on the basis of actua l or perce
                                                                               ived age, race, creed ,
          color , natio nal origin , gende r, disab ility, marit al status , partn
                                                                                   ershi p statu s,
          sexua l orien tation , aliena ge, citize nship statu s

  1iQ     Othe r (may include other relevant federal, state, city, or count
                                                                            y law):

            <f<.EJR L,"f tTJ {}fV _-  t1 j EM~ lP y E{L <20I\Js1 ,2 ~~
               M   f     10 yi pA-t O FM LA- -~O rJD lfV c; A~
                          ~ ,XC 0~ ~ \ \/ E- jtlJ SE N CE - As A
                       /LE-3€ c:11'c-Jc7 / p&J/60 M £ !H( ci fr+L<1L---
                        M s13-.J ('_~ (L €- q /I-IL9 Lt-> f ef) F M 'f1' t-+ E,'1-L I t-+
                         ~ or-J D\• 'n~ Qµ $ •
                         r1
                                                                                          S~ ut
                                                                                                       Page 4
               Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 5 of 20




  IV.          STATEMENT OF CLAIM

  A. Adverse Employment Action
  The defendant or defendants in this case took the following adverse employment
  actions against me (check only those that apply):

          D did not hire me
        Ji?t    terminated my employment

        D did not promote me
        ~ did not accommodate my disability
        D provided me with terms and conditions of employment different from those of
                similar employees

        p( retaliated against me
        ~ harassed me or created a hostile work environment
        □      other (specify):



 B. Facts
 State here the facts that support your claim. Attach additional pages if needed. You should
 explain what actions defendants took (or failed to take) because of your protected
 characteristic, such as your race, disability, age, or religion. Include times and locations, if
 possible. State whether defendants are continuing to commit these acts against you .

  <ftcA:$€- s cc ,1f-[[f}ctf-H) ST81&1 6f':21 ~F                                                     Fttcrs.




As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.


                                                                                                    Pages
          Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 6 of 20




V.        ADMINISTRATIVE PROCEDURES
For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

      !(' Yes (Please attach a copy of the charge to this complaint.) A fiAc...,1-\-cil).
              When did you file your charge?       A:fM,.
                                                               C{ . ZO
                                                                     )
                                                                            (       q
      □    No
Have you received a Notice of Right to Sue from the EEOC?

     ) ( Yes (Please attach a copy of the Notice of Right to Sue.)A-1frfl-Gr\-~
              What is the date on the Notice?         _TA I\) u Ai1::{ 2 7 , -z.._o "Z.   <a
                                                                                i


              When did you receive the Notice?         F fflJ?...u fhl1      J , -z_ o 7-r.D
      □    No

VI.       RELIEF
The relief I want the court to order is (check only those that apply):

      □    direct the defendant to hire me

      ~ direct the defendant to re-employ me .
      □    direct the defendant to promote me

      □    direct the defendant to reasonably accommodate my religion

      ~ direct the defendant to reasonably accommodate my disability
      ,r   direct the defendant to (specify) (if you believe you are entitled to money damages,
           explain that here):

           ~frciC...
            ~
                     ~ 1 t==flo,01 {j)frtf , l ,' 00 ,'nA-Tti) J4'4MrA<i~
                          I
           f< EH~ TJ <!JNA:L- 1) I STfl. ~ s (
                                           '                                                           /




                                                                                               Page6
        Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 7 of 20




VII.     PLAINTIFF'S CERTIFICATION
By signing below, I certify to the best of my knowledge, information, and belief that:
(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.


 ft£~(
Dated
             ,z_Jt I UJ?P                                --'-A()J-
                                                             --'-------"-(tfQQ_Q
                                                                           ~---
                                                          Plaintiff's Signature

   A:H'4E-0                          }L. .                 ff-L..Lov~H
First Name                      Middle Initial            Last Name


Street Address

  Sc lf£c../EcXf+fJ 'f                                                            (2~01
County, City                                     State                            Zip Code              .

       111-7£~ - Io 9 °                                  ftHH£D, ALLnusH 11 e(fHm'(.                   Co~
Telephone Number                                         Email Address (if available)




I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
)<Yes     □ No
       If you do consent to receive documents electronically, submit the completed form with your
       complaint. If you do not consent, please do not attach the form .




                                                                                                Page7
            Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 8 of 20




Statement of Facts1

   I.       Background:

        1. My name is Ahmed Alloush, 68 years old, and I am the Pro se plaintiff in
           this case.

        2. I was hired by the New York Power Authority in White Plains, New York on
           January 27, 2014, as Senior Electrical Engineer I, working for the Director
           of Electrical Engineering Department, Jim Sheldon. I was terminated on
           February 8, 2019. At the time my title was Senior Electrical Engineer II
           with an annual salary of $150,000.00.

   II.      Performance Evaluation:

        3. For four (4) years in a raw my performance met the expected results and
           exceeded. As a result, in 2017, I was promoted from Senior Electrical
           engineer I to Senior Electrical Engineer II, due to my excellent
           performance at work.

        4. Beginning in late 2015 -early 2016, I began working on a flexible schedule.
           I would come in at 9:30 and leave at 6:30. I requested a flexible schedule
           because I have a disabled child to care for him, either late night or early
           morning. My flexible schedule in no way interfered with the high quality
           of my work and no one at my employer ever suggested that it did.

        5. In January 12, 2017, I had a newly born baby and I needed time off to care
           for him. I did not know about FMLA leave, and no one at New York Power
           Authority told me anything about FMLA. There was no posting in the
           office of FMLA rights. As a result, I used my annual vacation time to care
           for my baby, in 2017.

        6. My vacation days were approved. I took my paid vacation days between
           approximately, best of my knowledge, April, 2017 and May, 2017. When I




                                            1
      Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 9 of 20




     returned to work in 2017, my previous flexible schedule remains the
     same.
III.   NYPA- Electrical Engineering Dept. Leadership Change.

 7. In or around 2017, Mr. Jim Sheldon, Director of Electrical Engineering
    Department was promoted to lead another group within NYPA. Miss
    Johartah Kutty, a Senior Electrical Engineer II, working for a different
    department within NYPA, was promoted to Director of Electrical
    Engineering Department replacing Mr. Jim Sheldon.

 8. In January 12, 2018, I had another baby. New York Power Authority did
    not inform us about our employee’s rights regarding the paid FMLA leave
    and NYS Paid Family (Bonding) leave, which was effective on January 1,
    2018, in NY State. There were no posting on a general bulletin board. I
    informed my new boss, Johartah and I added my new born baby to my
    dependents with the NYPA -HR. Neither my boss nor HR told me about
    paid FMLA leave or NYS Paid Family (Bonding) leave, which was effective
    in January 2018.


IV.   Vice President, Bob, Interference.

 9. In late May - early June 2018, I decided to take time off to care for my
    newborn baby. While evaluating how many vacation and sick days I had, I
    found out accidentally about my FMLA rights and realized that I was
    eligible for FMLA leave and NY State paid Family leave, which was
    effective January 1, 2018.

 10.To give enough notice to my employer, during the first week of June 2018
    I submitted in writing a leave notice request in accordance with FMLA
    requirements to the Human Resources department. As explained by HR
    representative, paid FMLA and NYS Paid Family-Bonding leave can be
    taken continuous or periodic. In order to keep my assignments in order
    and keep our customers satisfied and at the same time establish a good
    bond with my newly born baby, I took my time off periodically,
    approximately, as follows:


                                      2
   Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 10 of 20




        I. First duration- From July 30, 2018 to August 24, 2018.
        II. Second duration- From September 10, 2018 to Nov. 2, 2018.
        III. Third Duration- November 20, 2018 to December 03, 2018.

11.In or around the second week of June, 2018, HR informed me that my
   Paid FMLA / NYS Paid Family Leave has been approved, as outlined above,
   to be taken periodically.

12.I immediately informed my boss and vice president that I would be taken
   FMLA / NYS Paid Family leave, intermittently, as indicated above. My boss
   said no you cannot take FMLA, or NYS Paid Family leave without our
   approval. My boss and the engineering vice president refused originally to
   approve my leave. Despite that I took into consideration my assignments
   to keep them in good status and gave more than 40 days advanced
   notice.

13.As a result of their refusal, Johartah and Bob exerted all pressure on me to
   discourage me from taking my FMLA / NYS Paid Family leave. They told
   me that they will not let me take my FMLA / NYS Paid Family leave unless
   I bring an approved letter from HR. I went to HR requesting a letter saying
   that I am approved for taking FMLA leave. HR told me that HR cannot give
   me this letter until I start actually taking my leave, which was around July
   30, 2018.

14.I told my boss and Bob what HR representative told me. They did not trust
   me and they demanded from me to bring this letter otherwise they will
   not approve my leave. I told Bob and Johartah please call HR. They said it
   is my duty to do so and bring this letter. Back to HR, the same request
   happened three times. I was running into empty circle. My boss and Bob
   got angry why can’t I understand and get them this letter. I felt very bad
   but kept it to myself, wondering why my boss and do not trust me and if
   they do not trust me why can’t themselves call HR and find out and why
   HR does not call them. They made me look foolish or stupid in the front of
   HR and vice versa. I was taking back and forth the same message.

15.I went downstairs to HR and told Miss Rakeedha Scarlett in HR
   Department to please call either my boss or vice president Bob and

                                    3
      Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 11 of 20




      explain to them why you can’t you give me this letter at this time.
      Rakeedha called Vice president Bob, in my presence; my superiors in the
      engineering department were not pleased with the decision by the
      Human Resources department to approve my FMLA / NYS Paid Family
      leave.

 16.During this telephone conversation between Rakeedha and Bob,(Bob did
    not know I am in Rakeedha’s office ), I heard Rakeedha in response to
    some Bob’ questions saying to Bob that I must have found out about paid
    FMLA /NYS Paid Family leave myself, and that the request had been
    granted because this was my right and met the criteria. The telephone
    conversation last more than ten minutes.

V.     Spread The Word – NY State Paid FMLA-Bonding in Effect, as of
       January, 2018.

 17.I told my colleagues about our FMLA rights, and one of them, his name is
    Carlos, was happy because his wife was due to have a baby soon.

 18.Shortly after my FMLA / NYS Paid Family leave was approved and I
    informed my colleagues about our FMLA rights, information, a notice
    regarding FMLA rights was posted on the 12th floor of engineering
    department.

VI.    Retaliation Process – Phase 1-June, 2018 - November, 2018.

 19.After HR confirmed to Engineering Vice President, Bob, during their
    telephone conversation in my presence as indicated above, he informed
    my boss to approve my FMLA / NYS Paid Family leave. At this time, my
    boss supported by her superiors, started treating me badly.

 20.Once it was known to people about Paid FMLA /NYS Paid Family leave and
    Bonding rights I was treated badly by my superiors in the engineering
    department. Specifically, my boss and vice president took steps to try to
    set me up for termination or to force me to quit, or to cancel my FMLA /
    NYS Paid Family leave.



                                      4
   Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 12 of 20




21.My boss asked me to stop come at 9:30 AM and leave at 6:30 PM. No
   more flexible time for me. I explained to her that my working hours
   schedule has been noted and approved by my previous boss and HR to
   care for my disabled child and take him to medical doctor’s appointment.
   I ask her to please let me continue using Flexible time. She denied my
   request.


22. Her stated reason for ending my flex time arrangement was business
   reasons, but the timing of the decision (right after getting approved for
   FMLA / NYS Paid Family leave and telling my colleagues about our rights)
   would allow a reasonable jury to conclude that this was just a pretext,
   especially because I had been on flex time for years without a problem.

23.Because I was using flex time with the acknowledgement of HR, I told
   human resources that my new boss asked to stop using my flex time.HR
   told I had to get my boss's approval. My boss rejected.

24.I then asked if I could use vacation or sick time to take half days off to
   take my disabled son to medical appointments. My boss denied this
   request as well.

25.In or around the months of August - September, 2018, after I returned
   from the first FMLA / NYS Paid Family leave; I informed my boss that I
   have hearing loss problems that made it difficult for me to participate in
   telephone or video conferences. I also told the EEO of New York Power
   Authority. I requested that they install a relatively inexpensive hearing
   device on my phone, but they did not do. The timing of their refusal (right
   after I returned from FMLA / NYS Paid Family leave) to take this easy step
   to accommodate my hearing loss would allow a reasonable jury to
   conclude that the reason was to retaliate against me for taking FMLA /
   NYS Paid Family leave and telling colleagues about their FMLA rights.

26.She began monitoring me excessively. On two occasions when we were in
   meetings in or around the fall of 2018, I had to go to the bathroom. She
   left the meeting and followed me to the bathroom. She said I should not
   leave the meeting. She also complained to the engineering vice president

                                     5
   Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 13 of 20




   without telling him I had left to go to the bathroom. The vice president
   called on me and said it was not appropriate to leave the meeting and did
   not seem to care when I told him the reason.

27.While I was on paid FMLA / NYS Paid Family leave, my boss requested me
   to attend telephone conference calls and also called me several times to
   perform work related activities. On information and belief, the work I was
   required to perform while I was out went beyond what could be required
   as a professional courtesy.

28.My boss made my assignments more difficult to do. She almost every day
   called me asking where I had been and telling me that I had been late
   when I had actually been engaged in work activities.

29.One engineer told her that I was delaying the construction process and
   equipment delivery. Without any investigation, she assumed this
   complaint against me was warranted. She called me and said to me I
   should stop causing delay, even though I had done no such thing. I denied
   having caused any delay and told her, in fact, I was expediting delivery of
   equipment. I asked her to investigate but she never did so.

30.My boss disregarded my good professional judgment without cause.

31.For example there was a difference of technical opinion between me and
   another engineer regarding an electrical equipment issue. My boss sided
   with the other engineer and blamed me, saying without justification that
   my opinion was wrong.

32.I later proved to my boss and other engineers that my technical approach
   would provide a safe and reliable operation to the power distribution
   system while the other approach would not. The engineer, who I respect
   and appreciate his expertise, who had recommended the other approach
   agreed with me.

33.Nevertheless, for the annual performance of 2018, my boss gave me a
   poor negative performance review, compared to my previous reviews.
   Even though I met all the expectations and did more work. Since, I got

                                    6
       Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 14 of 20




       into car accident and was not able to work, I did not know what did plan
       to do, demote me fire me or reduce my salary. It seems their plan was to
       terminate me anyway.

 34.I had never had a negative performance review in the past. NYPA has my
    previous annual reviews for verification. Had I have poor performance I
    would not have been promoted, 2017.

VII.    Complaint to NYPA- EEO.

 35.In or around the months of November - December, 2018, I complained
    about my boss regarding the above mentioned activities and her biased
    treatment to me to the EEO of the New York Power Authority. But to my
    knowledge no investigation was made and no action was taken.

VIII. Final Steps of Retaliation against me for Taking Paid FMLA / NYS Paid
      Family Leave Process of Termination and non-fault car accident.

 36.Before taking the FMLA / NYS Paid Family leave # 3 on November 20,
    2018, on November 15, 2018, I was in a non – fault car accident. I suffered
    an injury to my neck and shoulder.

 37.The next day, I went to the Hospital - ER- The doctor ordered X-rays for
    me. The Doctor told me that the X-Ray showed no fracture. They gave an
    arm/ shoulder sling to use. Recommended MRI be done and follow up
    with a primary Doctor.

 38.When I went to work the next day, I informed my boss that I got into car
    accident at no-fault. I also told her that I will be taking my FMLA / NYS
    Paid Family – last intermittent- leave from 11-20-2018 to 12-03-2018, as
    scheduled. Furthermore, I informed her that while I am on FMLA / NYS
    Paid Family leave, I will be seeing my primary Doctor for further
    evaluation of my injury.

 39.On or around November 22, 2018, I went to my Doctor Chadi Taoum, MD,
    for Medical evaluation. Dr. Taoum ordered for me two MRIs, in


                                       7
   Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 15 of 20




   agreement with the Hospital RE recommendations mentioned above. One
   for my neck (cervical) and one for my right shoulder.

40.I took MRI on November 27, 2018.

41. On or around December 5, 2018, as result of my pain in my neck, I visited
   my Doctor Chadi Taoum, MD, for my pain and to review my Neck MRI’
   results. Dr. Taoum reviewed the MRI and issued medical reports, on
   December 5, 2018, advising me to relax at home for ten (10) days, with
   the hope my pain will be relieved. On the same day I visited Dr. Montasar
   Alaasad to evaluate my shoulder MRI. He advised me to rest for ten days
   for my shoulder problem and to seek medical treatment.

42. On December 5, 2018, I called my boss and emailed her these two
   reports mentioned in item 41 above, informing her that I can’t come to
   work until December 17, 2018, due to my illness, on the advice of my
   doctors. My boss told me that I can’t take anymore sick leave.

 IX. My Employer Denied Me Taking Vacation, Sick, Floating, Absence
 Leave, Federal FMLA or Medical Extended Leave Just Because I took FMLA
 / NYS Paid Family Leave and My Employer Considered This as an Excessive
 Absence Leave.

43.On or around December 7, 2018, I had pain and felt tired. I visited Dr.
   Taoum for examination. Dr. Taoum prescribed for me four types of
   different medications.

44. On December 17, 2018, I went to work. I experienced numbness in my
   right hand. The pain medicine I was taking made it hard to concentrate. I
   told my boss that I feel sick and not able to safely perform my work, in
   accordance with technical standards and regulations. I asked my boss
   whether, due to my serious health conditions, I could take my vacation,
   sick and floating days to recuperate from my car accident, as advised by
   my Doctors.

45. My boss denied my request and she said that because I took FMLA / NYS
   Paid Family leave she can’t approve taking anymore absence leave.
                                    8
   Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 16 of 20




46.I then requested a three month extension of unpaid FMLA leave as is
   permitted by NYPA. My boss rejected this request on the spot, saying I
   had taken FMLA / NYS Paid Family leave which was an excessive absence.
   She added that I cannot be absent beyond my FMLA / NYS Paid Family
   leave, anymore, no matter what, due to business decisions, made by
   upper management. Then I asked my boss, you do not give vacations
   days, sick days, floating days or unpaid FMLA leave and I am sick and have
   serious health conditions. What am I supposed to do? She replied this is
   your decision what to do.
47. I also reminded my boss of my hearing loss and my earlier request for a
   reasonable accommodation to install a relatively inexpensive hearing
   device on my phone, and that nothing had happened.

48. On or around December 18, 2018, I visited Dr. Marcello Sammarone, due
   to the numbness and pain. And also as a third opinion, because previous
   Doctors suggested that operations on my right shoulder and spine may be
   needed. Dr. Marcello reviewed my MRI and issued a medical note
   advising me not to work for two weeks, starting December 19, 2018 and
   with due re-evaluation on January 2, 2019 and perform physical therapy. I
   shared this medical note with my employer. My employer rejected this
   note as unacceptable. On December 19, I stopped working on my doctor’s
   advice.

49. On December 19, 2018, I called my boss informing her I am sick, and I am
   staying home for two weeks in accordance with my doctor’ advice. I
   emailed NYPA -EEO my Doctor’ note recommending not to work for two
   weeks with due re-evaluation on January 2, 2019. She denied my request
   saying I could not take any more time off for business reasons.

50.However, based on the timing of her decision to deny my request for
   leave and the fact that NYPA policy had previously allowed employees to
   take FMLA leave extensions, a reasonable jury could conclude that her
   statement that the reason for the denial was a business decision was a
   pretext and that the real reason was retaliation that I had taken FMLA /
   NYS Paid Family leave when she asked me not to and had told my
   colleagues about their FMLA rights.

                                   9
   Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 17 of 20




51. I asked my boss, why didn't upper management tell us that if we take
   paid NYS Paid Family Leave and / or FMLA leave, we could lose the ability
   to take additional unpaid leave and I asked her if she was telling me that
   because I took my paid leave she and engineering management were
   denying me my flexible time to care for my disabled child, denying me
   ability to take unpaid vacation and sick days, and denying me a FMLA
   extended medical leave. My boss said yes.

52.I discussed this matter with Rani Pollack, HR director. Rani confirmed,
   what my boss said, that I could not take additional leave or vacation or
   sick days, because I had previously taken "excessive" paid leave. I asked if
   that she is telling me was that if I did not take NYS Paid Family Leave and
   /or FMLA leave, NYPA would have allowed me to take my vacation, sick
   days and leave of absence. She replied it would have depended on the
   business needs.

53.On January 2, 2018, I visited Doctor Marcello Sammarone, MD, for re-
   evaluation. Dr. Marcello issued a medical report outlining my diagnosis,
   from December 18 through January 22, advising me to continue physical
   therapy and to contain my medical treatment, including physical therapy.
   He recommended that I be allowed to take a leave of absence for four (4)
   weeks. Please note that my employer rejected Dr. Marcello original note
   dated December 18, 2018 that indicates I be allowed two weeks sick
   leave. I requested this sick leave in accordance with my Dr.’ advice. My
   employer denied me this request.

54.On January 11, 2019, after my boss denied me to take vacation and sick
   days / leave and FMLA extended medical leave, and rejecting multiple
   medical reports issued by licensed health care, registered MD Doctors, to
   recuperate from my injury due to a car accident a HR and / or EEO
   representative suggested that I submit two applications. The person said
   it was likely one of the requests would be granted. One request for
   extended unpaid medical leave, paid or unpaid Federal or NYS FMLA leave
   for personal illness, per NYPA policy. My employer denied me this request
   indicating that NYS Paid FMLA – Bonding leave is excessive absence leave.
   The second request is for unpaid personal leave, per NYPA policy. My

                                    10
   Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 18 of 20




   employer denied me this request indicating business reasons. Both
   applications are for requesting leave for three months (starting January
   22, 2019 and ending on April 22, 2019) due to a car accident happened on
   Nov. 15, 2018, causing me pain and suffering (continuously) in the neck ,
   shoulder and right / numbness, affecting my ability to perform my job,
   mentally and physically. I am undergoing medical treatment under the
   supervision of my Dr.’s. My car insurance is covering my medical
   treatment and lost wages.

55.I submitted these two requests on January 11, 2019.

56.On January 21, I visited my Doctor Chadi Taoum for re- evaluation. He
   issued a medical report, outlining my diagnosis, recommending receiving
   medical treatment, including taking pain management pills, as described,
   and to contain physical therapy. Dr. Taoum recommended four (4) weeks
   leave of absence, starting January 22, 2019 and ends Feb. 21, 2019.

57.My employer found fault in the diagnosis and denied this request and
   added additional details are required.

58.On Feb. 1, 2019, I sent the NYPA EEO Director additional clarifications
   from DR. Taoum confirming the diagnosis in his previous report date
   January 21, 2019. My employer rejected these clarifications as well.

59.As my employer denied all my medical reports to allow me to care for
   myself and recuperate from my car injury, I felt stressed and pain. On
   Feb. 2, I visited Dr. Mo Hmouda, MD, who issued a medical report
   outlining my diagnosis and prescribed new medicine prescription. He
   recommended I be allowed to take a leave of absence for three months,
   using the new prescriptions and physical therapy. I sent this report to my
   employer. My employer denied this request as well.

60.All and all, from Nov. 15, 2018 to Feb. 2, 2019, I made eight visits to
   medical professionals. I attended 15 physical therapy sessions. I have
   taken seven different types of pain management medication in an effort
   to get better and be able to work.


                                    11
    Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 19 of 20




 61. In addition, after my employer terminated my work, Feb. 8, 2019 to end
    of November 2019, I made thirteen (13) visits to doctors, and more than
    sixty (60) physical therapy sessions.

 62.On Feb. 6, 2019, my employer informed me the two leave requests have
    been denied, even though I had submitted multiple Doctor's notes
    recommending that I should be undertaking medical treatments and
    should be allowed to take time off:

        I. Medical report dated December 5, 2018.Dr Chadi Taoum, MD.
        II. Medical report dated the same December 5, 2018. Dr. Montasar
        Alaasaad, MD.
        III. Medical notes dated December 18, 2018. Dr. Marcello
        Sammarone, MD.
        IV. Medical report dated January 8, 2019, Dr. Marcello sammarone,
        MD.
        V. Medical report dated January 21, 2019. Dr. Chadi Taoum, MD.
        VI. Medical report dated Feb.2, 2019, Dr. Mo. Hmouda, MD.
        VII. Medical Notes Clarifying question regarding Dr. Taoum' medical
        report mentioned above, dated Jan. 21, 2019.
        VIII.Unpaid leave of absence request for personal injury.
        IX.Federal unpaid Federal FMLA Leave for personal injury.
         Please note all above were denied because of business decision
        and for taking NYS paid Family Bonding (newly born baby) Leave

 63.In addition, they had previously denied me the use of my vacation and
    sick days and extended FMLA leave.

 64.I was terminated on Feb. 8, 2019. The stated reason was that I had
    abandoned my post, since I had not been at work since Jan. 22, 2019.

 65.I deny that I abandoned my post. I was not at work on the advice of my
    doctor, which I had shared with my employer all medical reports, ahead
    of time. I informed my employer in writing that I did not abandon my job
    and I need 4 weeks to recuperate from my non –fault car accident.


X.Summary:

                                   12
   Case 7:20-cv-03757-CS Document 1 Filed 05/12/20 Page 20 of 20




66.My employer interfered in the process of applying and approving for my
   FMLA / NYS Paid Family leave.

67.My employer retaliated against me for taking FMLA / NYS Paid Family
   leave and telling colleagues about their FMLA rights in the following ways:
   telling me I could no longer have a flexible schedule, which allowed me to
   care for my disabled child, even though I had been allowed to have a
   flexible schedule with no negative impact on my work for several years;
   refusing to let me take off half days to take my disabled child to the
   doctor; failing to give me a device to help me hear better on telephone
   calls; monitoring me excessively; ignoring my sound professional
   judgment without good cause; falsely accusing me of delaying projects;
   and giving me an unwarranted negative performance review.

68.The stated reason for denying my requests for a flexible schedule to care
   for my disabled son or half days off to take him to medical appointments
   was that they could not be accommodated for business reasons, but this
   rationale was a pretext, as is evident from the fact that I had previously
   been allowed a flexible schedule for couple of years. They took the
   flexible schedule away and deprived my disabled child of my care to
   punish me for taking FMLA / NYS Paid Family leave and telling colleagues
   about FMLA rights.

69.I had excellent performance met all expectations of the internal and
   external customers. My boss gave me undeserved performance ratings,
   destroying my 30 years of professionalism, to further retaliate against me
   for taking FMLA / NYS Paid Family leave and telling colleagues about
   FMLA rights.

70.After I was in a car accident, my employer denied me all requests for
   taking vacation, floating, and sick days to recuperate even though I
   submitted notes from doctors explaining that I should be allowed to take
   time off.

71.My employer found fault with all of the medical notes that I submitted.


                                   13
